Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 1 of 19 PageID 205



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.
                                                     Case No. 3:18-cr-89-J-34JRK

KATRINA BROWN
REGINALD BROWN
              /

                UNITED STATES= MEMORANDUM OPPOSING
                    DEFENDANTS’ MOTIONS TO SEVER
                       DEFENDANTS AND COUNTS

        The United States of America, via the undersigned, opposes the defendants’

Motions to Sever Defendants and Counts (Docs. 59, 65, 66) and addresses the

Affidavit filed in Doc. 68. Katrina Brown and Reginald Brown are charged together

in the first thirty-three counts of the Indictment. There is a strong presumption that

alleged co-conspirators, and those alleged to have aided and abetted a fraudulent

scheme and laundered money together, are tried together. The defendants cannot

meet the exceedingly high standards for severance and prejudicial joinder set forth in

Federal Rules of Criminal Procedure 8 and 14(a). The motions should be denied,

and the defendants should proceed to trial together as scheduled on January 31,

2019.

I.      BACKGROUND

        Count One of the Indictment alleges a conspiracy to commit mail and wire

                                           1
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 2 of 19 PageID 206



fraud that lasted from late 2013 through early 2015. The conspiracy centers around

a Small Business Administration (SBA) loan that Basic Products and CoWealth,

LLC obtained from SBA approved lender BizCapital BIDCO I, LLC (BizCapital).

Katrina Brown was the point person for Basic Products and CoWealth, and the

individual communicating with BizCapital about loan draws and expenditures.

      For a period of time, Katrina Brown followed BizCapital’s process, which

required Basic Products (the entity receiving draws from BizCapital) to provide

documentation of expenditures incurred while running the barbecue sauce

production business in order to receive loan draws. Over time, the business was

mismanaged and the ability to receive funds in certain categories (working capital)

expired. In mid to late 2013, Basic Products did not have sufficient capital to

continue in any meaningful fashion. Instead of approaching BizCapital with that

information and attempting to re-negotiate loan terms, Katrina Brown resorted to

fraud beginning with draw number 54.

      In late 2013, Reginald Brown became a co-conspirator and began helping

Katrina Brown commit fraud. Katrina Brown assisted Reginald Brown in

incorporating shell entities A Plus Training and Consultants, LLC (incorporated on

December 10, 2013) and RB Packaging, LLC (incorporated on January 24, 2014).

Reginald Brown opened bank accounts for A Plus Training (December 12, 2013) and

RB Packaging (February 19, 2014). Neither entity performed any legitimate


                                          2
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 3 of 19 PageID 207



business.

      Katrina Brown sent fake A Plus Training and RB Packaging invoices for

services that were never rendered and products that were never purchased, and

duped BizCapital into believing the invoices were legitimate and that the ensuing

checks BizCapital sent via United Parcel Service (UPS) for reimbursement to

Reginald Brown’s mother’s house and Reginald Brown’s house were for legitimate

expenditures. When the BizCapital checks were received at either of those

locations, the checks were deposited into the A Plus Training account or the RB

Packaging account, despite that neither entity did anything to earn the money. The

deposit of those funds into the A Plus Training and RB Packaging accounts triggered

an interstate wire, which funded the accounts.

      In the overwhelming majority of Draws 57a through 78, cash was withdrawn

from (or cashier’s checks and checks were negotiated from) the A Plus Training and

RB Packaging accounts, and then a monetary transaction occurred (on six occasions

in excess of $10,000) when those funds were deposited back into the Basic Products

account - - without BizCapital’s knowledge. A Plus Training and RB Packaging

retained tens of thousands of dollars of SBA (government backed) loan funds in

those accounts, despite doing nothing to earn them.

      The Indictment also alleges (Counts 13 and 26) that after the City of

Jacksonville (COJ) received binders from BizCapital containing all of the draw


                                          3
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 4 of 19 PageID 208



paperwork (which included the fake A Plus Training and RB Packaging invoices and

copies of the corresponding BizCapital checks mailed to the shell entities), the COJ

wired $210,549.99 in taxpayer (grant) funds to BizCapital for the benefit of

CoWealth and Basic Products. This occurred pursuant to the applicable

calculations and agreements of what percentage of COJ grant funds could be used for

the barbecue sauce business.

      The evidence pertaining to Counts 1 through 33 in the Indictment are identical

for both defendants. The defendants seek a severance from each other (Docs. 59

and 66). Katrina Brown also seeks to sever Counts 34 through 37 from Counts 1

through 33 (Doc. 65). Reginald Brown does not join in that request.

      Counts 34 through 37 are properly joined to Counts 1 through 33. Those

fraud and false statement charges stem from the same effort – to inject additional

funds into the barbecue sauce business. It involves the same entities (Basic Products

and KJB Specialties) and a common scheme (submitting fake documents to lenders).

Katrina Brown attempted to perpetrate the fraud and made false statements to the

potential lender (WebBank) and its brokers (Lendcore, Credibly, and BizFi) because

her opportunity to obtain funds via fraud from BizCapital expired in early 2015.

      The Court should try the defendants together and leave the Indictment intact.

The defendants cannot meet the exceedingly high burden for a severance of

defendants or counts.


                                          4
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 5 of 19 PageID 209



II.   DISCUSSION

      A.     The Defendants are Properly Joined

      Not only are Katrina Brown and Reginald Brown charged in the same

Indictment and alleged to have participated in the same series of acts or transactions,

they are alleged co-conspirators charged together in the first 33 counts. This is the

classic case where joinder is proper.

      Rule 8(b) is a pleading rule. United States v. Morales, 868 F.2d 1562, 1567-68

(11th Cir.1989). The rule permits two or more defendants to be charged in the same

indictment if “they are alleged to have participated in the same act or transaction or

in the same series of acts or transactions constituting an offense or offenses.”

Fed.R.Crim.P. 8(b); United States v. Blankenship, 382 F.3d 1110, 1120 (11th Cir.

2004). The rule is “to be construed liberally in favor of joinder.” United States v.

Bryan, 843 F.2d 1339, 1342 (11th Cir. 1988). In analyzing a Rule 8(b) claim, the

court looks only to the indictment in order to determine if the initial joinder was

proper. United States v. Liss, 265 F.3d 1220, 1228 (11th Cir. 2001). “There is a

preference in the federal system for joint trials of defendants who are indicted

together.” Zafiro v. United States, 506 U.S. 534, 537 (1993). Rule 8(b) permits

joinder of defendants in the same indictment to achieve judicial economy. Id.

      Although Rule 8(b) does not require that each defendant be charged with each

act in the series, there must be a logical relationship between each of the defendants


                                            5
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 6 of 19 PageID 210



joined. See, e.g., United States v. Saget, 991 F.2d 702, 707 (11th Cir. 1993) (joinder of

defendants proper when there is a “common thread” between charges). Joinder is

initially proper even if based only on allegations in the indictment that the defendants

participated “in the same series of acts or transactions.” See United States v. LaSpesa,

956 F.2d 1027, 1032 (11th Cir.1992) (initial joinder proper because indictment

sufficiently alleged that all defendants involved in same series of acts or transactions

constituting conspiracy offenses; court looks “only to the face of the indictment to

determine whether joinder was proper”).

       Here, initial joinder is clearly proper. The Indictment goes well beyond

alleging the defendants participated in the same series of transactions. Katrina

Brown and Reginald Brown are charged identically in Counts 1 through 33. If the

defendants were severed, this Court would try the same case twice as to those counts.

The Indictment alleges the detailed manner in which Katrina Brown and Reginald

Brown performed their various roles to perpetrate the fraud (mail and wire fraud, and

conspiracy to commit both offenses) and launder money.

       Simply put, Katrina Brown needed another party to perpetrate this scheme.

When Katrina Brown decided to provide false invoices to BizCapital seeking large

payments to third parties, the chief payment recipient became Reginald Brown (via

A Plus Training and RB Packaging). Katrina Brown e-mailing the false invoices to

BizCapital caused BizCapital to send the checks via UPS (mail fraud) to Reginald


                                             6
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 7 of 19 PageID 211



Brown’s mother’s address and Reginald Brown’s address. This facilitated Reginald

Brown and Katrina Brown’s ability to ensure deposits of the BizCapital checks into

the A Plus Training and RB Packaging bank accounts (wire fraud). This series of

events occurred on at least twelve occasions.

      The Indictment alleges that Katrina Brown and Reginald Brown participated

on each occasion. Moreover, to permit Katrina Brown to gain control of the

majority of the deposited funds in the accounts of shell entities A Plus Training and

RB Packaging, funds were withdrawn as cash or obtained via cashier’s check or

check from those accounts, portions of which were deposited into the Basic Products

account. On six occasions, the amount of the deposit was more than $10,000 – thus

triggering the statutory threshold for section 1957 money laundering. The

Indictment alleges that the defendants worked together and committed these acts in

lockstep.

      As controlling precedent establishes, the critical analysis for joinder of

defendants is what the Indictment alleges. Reginald Brown’s motion misses the

mark, as it relies on a jury argument (as opposed to the four corners of the

indictment) that Reginald Brown did not knowingly commit a crime. While the

United States disputes that claim and will seek to carry its burden at trial, an analysis

of Reginald Brown’s theory of the case is irrelevant at this juncture. The critical




                                            7
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 8 of 19 PageID 212



analysis under this “pleading rule” is what the Indictment alleges, not what the

defendants claim.

      B.     All Counts as to Both Defendants are Properly Joined

      Katrina Brown moves pursuant to Federal Rule of Criminal Procedure 8(a)

and 14(a) and seeks a severance of Counts 34 through 37 from Counts 1 through 33.

Katrina Brown cannot make the requisite showing under either rule.

      There is a two-step analysis to determine whether a district court should try

separate charges at the same time. United States v. Hersh, 297 F.3d 1233, 1241 (11th

Cir. 2002). The first is a de novo review of whether charges were properly joined; the

second is whether a court abused its significant discretion under Rule 14(a) by

denying a motion to sever. Id.

      Pursuant to Rule 8(a), the indictment Amay charge a defendant in separate

counts with 2 or more offenses if the offenses charged are of the same or similar

character, or are based on the same act or transaction, or are connected with or

constitute parts of a common scheme or plan.@ Fed.R.Crim.P. 8(a). The Eleventh

Circuit construes Rule 8(a) broadly in favor of joinder and permits Ajoinder of

offenses that >are of the same or similar character,= even if such offenses do not arise

at the same time or out of the same series of acts or transactions.@ Hersh, 297 F.3d at

1241 (quoting Fed.R.Crim.P. 8(a)). Crimes of a Asimilar character@ mean Anearly

corresponding; resembling in many respects; somewhat alike; having a general


                                            8
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 9 of 19 PageID 213



likeness.@ Id. In addition, the offense need only be similar in Acategory, not in

evidence.@ Id. Moreover, “the fact that one illegal activity provides the impetus for

the other illegal activity is sufficient to constitute a common scheme for joinder

purposes.” United States v. Dominguez, 226 F.3d 1235, 1239 (11th Cir. 2000).

      In this case, Counts 34 through 37 bear a significant resemblance to the

charges alleged in Counts 1 through 33 (particularly Counts 1 through 27); the

crimes are indeed “connected.” Counts 34 through 37 are fraud and false statement

counts that pertain to alleged misrepresentations that Katrina Brown made in her

attempts to obtain loan funds that KJB Specialties and Basic Products would not

have otherwise qualified for if Katrina Brown (via those entities) honestly sought

bank loans. Katrina Brown was attempting to inject loan funds into KJB Specialties

and Basic Products in the same manner that she attempted to obtain draws from

BizCapital beginning with draw 54 – via fraud.

      The attempted bank fraud counts (Counts 34 and 35) and the false statement

to financial institution counts (Counts 36 and 37) involve KJB Specialties (the

original entity that obtained the loan funds and secured the grant funds from the City

of Jacksonville pursuant to a Redevelopment Agreement) and Basic Products (the

recipient of the SBA-approved loan funds via BizCapital for barbecue sauce

production). The barbecue sauce business was run in connection with the family

barbecue stand (KJB Specialties).


                                           9
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 10 of 19 PageID 214



         The frauds are strikingly similar. During the BizCapital/SBA fraud, Katrina

 Brown provided BizCapital fake invoices from A Plus Training and RB Packaging to

 secure tens of thousands of dollars in draw funds from BizCapital that never should

 have been received. Portions of that money were used for Basic Products, large

 portions remained with Reginald Brown, large portions were converted to cash and

 used for personal expenses, and other portions are unaccounted for.

         When the ability to obtain draws from BizCapital expired in January 2015,

 Katrina Brown pivoted nine and ten months later and used fake and doctored Wells

 Fargo bank documents for the months of August through October 2015 and emailed

 them to a Lendcore representative seeking a $60,000 merchant advance loan1 from

 Credibly and WebBank, which was ultimately denied.

         One year later (November 2016), Katrina Brown again tried to obtain a

 merchant advance loan from WebBank via Credibly.2 Basic Products was the

 applicant. Katrina Brown emailed fake and doctored bank statements seeking the

 same type of loan. This time, Katrina Brown used the bank statements for KJB

 Specialties for the months of March, April, and May 2016 as a template to create the

 fake and doctored bank statements for Basic Products for July, August, and


 1 A merchant advance loan is for a borrower who typically would not qualify for traditional financing. The
 loan terms do not exceed one year and are expensive for the borrower. The lender purchases the borrower’s
 future cash flows. Typically, the loan agreement specifies that a percentage of daily bank deposits are
 automatically debited from the borrower’s bank account. On a merchant advance loan of $60,000, the
 borrower will likely pay $80,000 over time to the lender.

 2 An entity named BizFi served as the broker for this potential merchant advance loan.

                                                      10
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 11 of 19 PageID 215



 September 2016. Katrina Brown drastically inflated the monthly credits to the Basic

 Products bank statements in seeking the loan. The loan was not funded.

        The crimes are similar in nature and connected. Because Katrina Brown had

 no ability to obtain draw funds during the BizCapital/SBA fraud, she engaged in a

 similar fraud with respect to Credibly and WebBank. The lack of opportunity to

 continue the BizCapital/SBA fraud and the subsequent attempted perpetration of the

 Credibly/WebBank fraud is the seminal fact that “connects” the frauds. Not only

 are the counts properly joined under the standards articulated in Hersh and Rule 8(a),

 the Court saves nothing in severing Counts 34 through 37. The backstory for why

 the attempted bank fraud and false statements occurred is because of the end of the

 BizCapital/SBA fraud (i.e., Katrina Brown had no further access to draw money).

 If the Court severs the counts, instead of one five to eight day trial, there will be two -

 both of which will contain very similar recitations of the evidence.

        C.     The Defendants cannot Establish Prejudicial Joinder

        A district court may order severance of defendants or counts under Federal

 Rule of Criminal Procedure 14(a) in two circumstances: (1) there is a serious risk that

 a joint trial would compromise a specific trial right of one of the defendants; or (2) a

 joint trial would prevent the jury from making a reliable judgment about guilt or

 innocence. Zafiro, 506 U.S. at 539. ARule 14 does not require severance even if

 prejudice is shown; rather it leaves the tailoring of the relief to be granted, if any, to


                                              11
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 12 of 19 PageID 216



 the district court=s sound discretion.@ Id. at 538-39. AIn deciding a severance

 motion, a district court must balance the right of the defendant to a fair trial against

 the public=s interest in efficient and economic administration of justice,@ and should

 only grant a severance if a defendant shows Aspecific and compelling prejudice@

 resulting in Afundamental unfairness.@ United States v. Baker, 432 F.3d 1189, 1236

 (11th Cir. 2005) (abrogated on other grounds). When weighing potential prejudice

 to a defendant, “the court must consider whether the jury could ‘individualize each

 defendant in his relation to the mass,’ that is, whether the jury could avoid

 cumulating the evidence against all of the defendants and could make individualized

 guilty determinations.” United States v. Knowles, 66 F.3d 1146, 1158 (11th Cir.

 1995). A defendant=s burden under Rule 14(a) is an exceedingly high one; a

 defendant must demonstrate that he will suffer a Asubstantial@ or Acompelling@

 prejudice to his or her right to a fair trial. Zafiro, 506 U.S. at 540; United States v.

 Condon, 132 F.3d 653, 658 (11th Cir. 1998).

               1. Mutually antagonistic defenses do not require severance

        Neither defendant can establish prejudice. The evidence pertaining to Counts

 1 through 33 is the same for Katrina Brown and Reginald Brown. Both played their

 particular role in the fraud and money laundering crimes. That a defendant may

 shift blame on certain counts to a co-defendant is insufficient to establish substantial

 or compelling prejudice. “Mutually antagonistic defenses are not prejudicial per se.”


                                              12
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 13 of 19 PageID 217



 Zafiro, 506 U.S. at 538. “The [Supreme] Court specifically rejected the notion that

 defendants who have contradictory defenses are inherently prejudiced simply

 because ‘a jury will conclude [either] that both defendants are lying and convict them

 both on that basis, or that at least one of the two must be guilty without regard to

 whether the Government has proved its case beyond a reasonable doubt.’”

 Blankenship, 382 F.3d at 1122 (quoting Zafiro, 506 U.S. at 540). The desire of a

 defendant to try his case in a certain manner does not force a severance. See United

 States v. Chavez, 584 F.3d 1354, 1361 (11th Cir. 2009) (citing United States v. Cassano,

 132 F.3d 646, 651 (11th Cir. 1998)) (defendants are not entitled to severance because

 they may have a better chance of acquittal in separate trials).

         Katrina Brown’s motion articulates mere guesswork, which is what Zafiro and

 its progeny remove from the equation. Assertions that if the defendants present

 some form of an antagonistic defense and that the jury finds one defendant guilty

 will conclusively determine the jury’s decision on another defendant are insufficient

 to establish prejudice. Katrina Brown’s argument ignores the Court’s ability to

 properly instruct the jury. See Blankenship, 382 F.3d at 1123 (A[T]he strong

 presumption is that jurors are able to compartmentalize evidence by respecting

 limiting instructions specifying the defendants against whom the evidence may be

 considered@).3



 3 During the trial of this case, the Court will instruct the jury that A[e]ach count of the indictment charges a

                                                         13
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 14 of 19 PageID 218



                  2. The defendants cannot show denial of a Constitutional right

         Severance is only required where a joint trial leads to the denial of a

 constitutional right. Zafiro, 506 U.S. at 540. Severance is mandated where

 compelling evidence that is not admissible against one or more of the co-defendants

 is to be introduced against another co-defendant. Blankenship, 382 F.3d at 1123.

         As mentioned in Katrina Brown’s motion, two FBI Agents interviewed

 Reginald Brown in December 2016. The interview was not audio or video

 recorded. During the interview, Reginald Brown admitted to certain facts the

 government alleges were material to the perpetration of the BizCapital/SBA fraud,

 and further stated that Katrina Brown engaged in certain acts that the government

 alleges were material to the scheme.

         The government will not seek to introduce these statements if Reginald Brown

 does not testify. In Bruton v. United States, the Supreme Court held that admission of

 an extrajudicial statement of a non-testifying co-defendant “violated [the defendant’s]

 right to cross-examination secured by the Confrontation Clause of the Sixth

 Amendment.” 391 U.S. 123, 126 (1968). Since the Bruton decision, the Supreme

 Court and the Eleventh Circuit have developed its contours.

         In Gray v. Maryland, the Supreme Court held that courts must examine closely


 separate crime against one or more of the Defendants. You must consider each crime and the evidence
 relating to it separately. And you must consider the case of each Defendant separately and individually. If
 you find a Defendant guilty of one crime, that must not affect your verdict for any other crime or any other
 Defendant.@ (11th Cir. Pattern Jury Instr. (Crim), Basic Instr. 10.4 (2016)).

                                                      14
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 15 of 19 PageID 219



 inferences of culpability cast on a non-testifying co-defendants, stating that

 “inference pure and simple cannot make the critical difference,” and that the analysis

 turns “in significant part upon the kind of, not the simple fact of, inference,” as to

 whether the statement is inculpating. 523 U.S. 185, 196 (1998).

       The Eleventh Circuit analyzed Bruton and its progeny in United States v.

 Schwartz, 541 F.3d 1331 (11th Cir. 2008). The Eleventh Court held that “a

 defendant’s confrontation right is violated when the court admits a codefendant

 statement that, in light of the Government’s whole case, compels a reasonable person

 to infer the defendant’s guilt.” Id. at 1351.

       Here, in a joint trial of both defendants (assuming Reginald Brown does not

 testify), the United States will not seek to elicit testimony about his statements from

 the interviewing FBI agents. However, if Reginald Brown testifies (even if Katrina

 Brown does not testify), the Bruton issue vanishes as Katrina Brown’s counsel would

 have the opportunity to cross-examine Reginald Brown. Thus, no constitutional

 infringement would occur.

              3. Katrina Brown’s affidavit (Doc. 68) does not require severance

       The filing of Doc. 68 in this case (the Affidavit of Katrina Brown) requires

 discussion. The origin of the affidavit is unclear. On its face, it does not appear to

 have been prepared by counsel for Katrina Brown. Counsel for Reginald Brown

 filed the affidavit. Katrina Brown’s counsel does not mention the affidavit in


                                            15
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 16 of 19 PageID 220



 Katrina Brown’s Motion to Sever Defendants (Doc. 66) or Motion to Sever Counts

 (Doc. 65). The affidavit essentially provides that Katrina Brown would testify at

 Reginald Brown’s trial for the defense if the defendants are severed, and contains

 self-serving and blanket statements that she did not conspire with Reginald Brown as

 to any counts he is named in the Indictment. The affidavit contains no factual

 recitation of any such testimony. It is silent on whether Katrina Brown would

 testify in a joint trial, or in her own separate trial.

        “A defendant arguing for a severance on the ground that it will permit the

 exculpatory testimony of a co-defendant must show: (1) a bona fide need for the

 testimony; (2) the substance of the desired testimony; (3) the exculpatory nature and

 effect of the desired testimony; and (4) that the co-defendant would have testified at a

 separate trial.” Baker, 432 F.3d at 1239 (citing United States v. Cobb, 185 F.3d 1193,

 1197-98 (11th Cir. 1999)). Even if the defendant establishes all four elements, the

 Court “must still: (1) examine the significance of the testimony in relation to the

 defendant’s theory of the case; (2) assess the extent of prejudice caused by the

 absence of the testimony; (3) consider judicial administration and economy; and (4)

 give weight to the timeliness of the motion.” Id. at 1239.

        The Katrina Brown affidavit does not support severance. It simply provides,

 “I did not conspire with co-defendant Mr. Reginald Brown in any matter or forms as

 stated in: [then Counts 1 through 33 are listed in categories].” Put another way,


                                               16
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 17 of 19 PageID 221



 Katrina Brown is simply stating that she (and Reginald Brown) are not guilty of the

 charged crimes. This is a deficient, self-serving, and general denial.

        The Eleventh Circuit has held on multiple occasions that such self-serving

 affidavits and general denials are insufficient to require severance. See Baker, 432

 F.3d at 1239-40 (co-defendant Shaw’s willingness to testify for co-defendant Baker

 and the submission of Shaw’s affidavit stating that Baker did not “commit crimes

 involving drugs and or money rip-offs at [Shaw’s] request,” nor “observe drugs in

 [Shaw’s] presence,” was simply a general denial of the government’s allegations and

 served Shaw’s interest by denying culpability – severance was properly denied); see

 also United States v. Novaton, 271 F.3d 968, 990 (11th Cir. 2001) (“statements

 concerning the testimony that would become available by severing trials must be

 specific and exonerative, rather than conclusory or self-serving, in order to justify

 severance”); United States v. Pepe, 747 F.2d 632, 650 (11th Cir. 1984) (affirming

 district court’s refusal to sever a trial based on an affidavit in which the affiants

 promised to testify that the affiants had not been involved in illegal loan sharking,

 that the defendant was not involved in such activity, and that the affiants had never

 asked the defendant to attend a meeting concerning such activity); United States v.

 DeSimone, 660 F.2d 532, 540 (5th Cir. Unit B Nov. 1981) (affirming district court’s

 refusal to sever a case based on an affidavit stating that the affiant had not conspired

 with his co-defendants, and that neither he nor they had possessed marijuana as


                                             17
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 18 of 19 PageID 222



 charged in the indictment).

        The affidavit lacks any specificity, and merely seeks to reinforce Katrina

 Brown’s own theory – that she conspired with no one and did not aid and abet any

 crime. Severing Katrina Brown and Reginald Brown would waste judicial time and

 resources. The Court would be forced to try the same case twice. These self-

 serving and blanket statements entirely miss the prejudice mark. The motions to

 sever should be denied.

 III.   CONCLUSION

         For the foregoing reasons, this Court should deny the motions to sever

 defendants and counts. The Court should try the defendants together and keep the

 Indictment intact.




                                           18
Case 3:18-cr-00089-MMH-JRK Document 72 Filed 11/01/18 Page 19 of 19 PageID 223



                                                MARIA CHAPA LOPEZ
                                                United States Attorney


                                         By:    s/ Tysen Duva
                                                Tysen Duva
                                                Assistant United States Attorney
                                                Florida Bar No. 0603511

                                                s/ Michael J. Coolican
                                                Michael J. Coolican
                                                Assistant United States Attorney
                                                USAO No. 156
                                                300 North Hogan Street, Suite 700
                                                Jacksonville, Florida 32202-4270
                                                Telephone: (904) 301-6300
                                                Facsimile: (904) 301-6310
                                                E-mail: Tysen.Duva@usdoj.gov
                                                       Michael.Coolican@usdoj.gov

                             CERTIFICATE OF SERVICE

        I hereby certify that on November 1, 2018, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system which will send a notice of

 electronic filing to the following:

        Darcy Galnor, Esquire (Counsel for Katrina Brown)

        Tom Bell, Esquire (Counsel for Reginald Brown)

                                                s/ Tysen Duva
                                                Tysen Duva
                                                Assistant United States Attorney




                                           19
